Van Brunt, P. J.
Upon an examination of- these papers it appears that some amount may be- due to the respondent because of his retainer by the plaintiff. The appellant, therefore, was not entitled to an absolüte delivery to it of the property in question without securing in some manner the lien of the attorney for such amount. It is undoubtedly true that the attorney, in the presentation of his claim, has been exceedingly indefinite as to the nature of the services, and the circumstances out of which his claim arose; but this fact did not deprive him of the lien which he had for such amount as might be found to be due to him from the appellant. Although the appellant now seeks to claim some improper conduct upon the part of the attorney, which has deprived him of all right of compensation, we do not think the court should try such an issue upon affidavits. It pursued the proper course in directing a reference to ascertain the amount which might be due to the attorney, giving to the appellant the option of making a deposit with the chamberlain of the city of New York of an amount sufficient to secure whatever claim the respondent might establish upon such reference. The order should be affirmed, with $10 costs and disbursements. All concur. .